Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 1 of 30 Page ID #:348


     Omid E. Khalifeh, SBN 267340
 1   Ariana Santoro, SBN 300767
 2
     Lara A. Petersen, SBN 318475
     OMNI LEGAL GROUP
 3   2029 Century Park E, Suite 400
     Los Angeles, California 90067
 4   Phone:      310.276.6664
     Facsimile: 310.305.1550
 5   omid@omnilegalgroup.com
     ariana@omnilegalgroup.com
 6   lara@omnilegalgroup.com
 7   Attorneys for Plaintiff,
     COVE USA LLC
 8
                       UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   COVE USA LLC, a California limited     )            Case No.: 8:20-cv-02314-JLS-KES
                                            )
     liability company,                     )
12                                          )            PLAINTIFF’S OPPOSITION TO
                  Plaintiff,                )            DEFENDANTS’ MOTION TO
13                                          )
                                            )            DISMISS AND/OR STRIKE
14           vs.                            )            COMPLAINT
                                            )
15                                          )
     NO BAD DAYS ENTERPRISES,               )
16                                          )
     INCORPORATED, a California             )            Hearing Date: June 18, 2021
17   corporation; SCOTT SAMPLE, an          )            Hearing Time: 10:30 a.m.
     individual; and DOES 1-10, inclusive, ))
18
                                            )
19                Defendants.               )            Hon. Josephine L. Staton
     NO BAD DAYS ENTERPRISES,               )
20                                          )
     INCORPORATED, a California             )
21   corporation,                           )
                                            )
22                                          )
                  Counterclaimant,          )
23                                          )
                                            )
             vs.                            )
24                                          )
                                            )
25   COVE USA LLC, a California limited )
     liability company; SEAN ARCHER         )
26
     TODD, an individual; and DOES 1-10, ))
27   inclusive,                             )
                                            )
28                                          )
                  Counterdefendants         )
                                                     i

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 2 of 30 Page ID #:349



 1                                      TABLE OF CONTENTS
 2   I.     INTRODUCTION…………………………………………………………...1
 3   II.    FACTUAL BACKGROUND……………………………………………….4
 4          A.       Plaintiff’s Business and Ornamental Use of Ubiquitous Phrases…….4
 5          B.       Defendants’ Unlawful Interference with Plaintiff’s Business………..5
 6          C.       Present Dispute……………………………………………………….6
 7   III.   LEGAL          STANDARD           FOR      MOTIONS          TO      DISMISS        AND/OR
 8   STRIKE…………………………………………………………………………….6
 9          A.       This Court’s Local Rules……………………………………………..6
10          B.       Motions to Dismiss and/or Strike……………………………………..7
11   IV.    PLAINTIFF’S COMPLAINT PROPERLY STATES CLAIMS FOR
12   RELIEF AGAINST ALL DEFENDANTS………………………………………...8
13          A.       Plaintiff’s Claims Should Not Be Stricken Because Defendants Cannot
14   Satisfy the Two-Part Inquiry of California’s Anti-SLAPP Statute………………….8
15          B.       The California Litigation Privilege Does Not Bar Plaintiff’s Claims
16   Because Those Claims Arise Out of Unprotected Activity……………………….10
17          C.       The Noerr-Pennington Doctrine Does Not Bar Plaintiff’s Claims
18   Because the Sham Exception Applies…………………………………………….12
19          D.       Plaintiff Has Plausibly Plead All Essential Elements of Tortious
20   Interference and Unfair Competition……………………………………………...16
21                   1.      Plaintiff Plausibly Alleged Each Essential Element of
22                   Intentional Interference with Prospective Economic Relations……...16
23                   2.      Defendants’ Motion to Dismiss Plaintiff’s Fifth Claim for
24                   Relief is Improper Because It Violates the Local Rules and This
25                   Court’s Standing Order……………………………………………..18
26                   3.      Plaintiff Plausibly Alleged Each Essential Element of
27                   Intentional Interference with a Contractual Relationship…………..18
28                   4.      Plaintiff Plausibly Alleged Each Essential Element of Unfair
                                                       ii

                 PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 3 of 30 Page ID #:350



 1                  Competition Under Cal. Bus. & Prof. Code § 17200……………….19
 2         E.       Defendants Failed to Properly Meet and Confer Regarding its
 3   Argument that Plaintiff’s Tortious Interference Claims are Preempted Under the
 4   DMCA…………………………………………………………………………….20
 5   V.    AT A MINIMUM, THE COURT SHOULD GRANT PLAINTIFF LEAVE
 6   TO AMEND………………………………………………………………………21
 7   VI.   CONCLUSION…………………………………………………………….21
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      iii

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 4 of 30 Page ID #:351



 1                                 TABLE OF AUTHORITIES
 2   Cases
 3   Action Apartment Assn., Inc. v. City of Santa Monica,
 4           41 Cal.4th 1232, 63 Cal. Rptr. 3d 398, 163 P.3d 89 (2007)…………………12
 5   Albillo v. Intermodal Container Services, Inc.,
 6           114 Cal. App. 4th 190, 8 Cal. Rptr. 3d 350 (2003)…………………………19
 7   Ashcroft v. Iqbal,
 8           556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009)………….2, 7
 9   Au-Tomotive Gold, Inc. v. Volkswagen of Am., Inc.,
10           457 F.3d 1062 (9th Cir. 2006)…………………………………………...13, 14
11   Bell Atlantic Corp. v. Twombly,
12           550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)…………...……2, 7
13   Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co.,
14           20 Cal. 4th 163, 83 Cal. Rptr. 2d 548, 973 P.2d 527 (1999)………………9, 19
15   Chang v. Chen,
16           80 F.3d 1293 (9th Cir. 2011)………………………………………………...21
17   Conley v. Gibson,
18           355 U.S. 41, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)…………………………2, 7
19   Downing v. Abercrombie & Fitch,
20           265 F.3d 994 (9th Cir. 2001)………………………………………………..21
21   Edwards v. Centex Real Estate Corp.,
22           53 Cal.App.4th 15 (1997)……………………………………………..2, 11, 12
23   Equilon Enters. v. Consumer Cause, Inc.,
24           29 Cal. 4th 53, 124 Cal. Rptr. 2d 507, 52 P.3d 685 (2002)…………………….8
25   E.R.R. Presidents Conference v. Noerr Motor Freight, Inc.,
26           365 U.S. 127, 81 S. Ct. 523, 5 L. Ed. 2d 464 (1961)………………………...15
27   Ex rel. Farnan v. Capistrano Unified Sch. Dist.,
28           654 F.3d 975 (9th Cir. 2011)………………………………………………...21
                                                     iv

               PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 5 of 30 Page ID #:352



 1   Foman v. Davis,
 2         371 U.S. 178 (1962)………………………………………………………...21
 3   Fuhrman v. California Satellite Systems,
 4         179 Cal.App.3d 408, 231 Cal. Rptr. 113……………………………………12
 5   Gilligan v. Jamco Dev. Corp.,
 6         108 F.3d 246 (9th Cir. 1997)…………………………………………………7
 7   Hard2Find Access., Inc. v. Amazon.com, Inc.,
 8         689 Fed. Appx. 406 (9th Cir. 2017)………………………………………….15
 9   Korea Supply Co. v. Lockheed Martin Corp.,
10         29 Cal. 4th 1134 (2003)…………………………………………………...3, 17
11   Laffer v. Levinson, Miller, Jacobs & Phillips,
12         34 Cal.App.4th 117, 40 Cal. Rptr. 2d 233……………………………………12
13   Laws v. Sony Music Entm’t, Inc.,
14         448 F.3d 1134 (9th Cir. 2006)……………………………………………….21
15   Lenz v. Universal Music Corp.,
16         815 F.3d 1145 (9th Cir. 2016)………………………………………………17
17   Liberty Lake Invs., Inc. v. Magnuson,
18         12 F.3d 155 (9th Cir. 1993)..……………….……………….……………….15
19   LTTB LLC v. Redbubble, Inc.,
20         840 Fed. Appx. 148 (9th Cir. 2021)…………………………….………13, 14
21   LTTB LLC v. Redbubble, Inc.,
22         385 F.Supp.3d 916 (N.D. Cal. July 12, 2019)………………….……………14
23   Mason Dixon Intermodal, Inc. v. Lapmaster Int’l LLC,
24         632 F.3d 1056 (9th Cir. 2011)………………………………………………...8
25   Or. National Res. Council v. Mohla,
26         944 F.2d 531 (9th Cir. 1991).…………..….……………….……………….13
27   Pacific Gas & Electric Co. v. Bear Stearns & Co.,
28         50 Cal. 3d 1118 (1990)..……………….……………….……………….18, 19
                                                   v

             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 6 of 30 Page ID #:353



 1   Padilla v. Yoo,
 2         678 F.3d 748 (9th Cir. 2012)…………….………..……….……………….2, 8
 3   Pareto v. F.D.I.C.,
 4         139 F.3d 696 (9th Cir. 1998)…..………….……………….……………….2, 8
 5   Parks Sch. of Bus., Inc. v. Symington,
 6         51 F.3d 1480 (9th Cir. 1995)…..………….……………….……………….2, 8
 7   PMC, Inc. v. Saban Entertainment, Inc.,
 8         45 Cal.App.4th 579, 52 Cal.Rptr.2d 877 (1996)……………………………..16
 9   Podolsky v. First Healthcare Corp.,
10         50 Cal. App. 4th 632, 58 Cal. Rptr. 2d 89 (1996)…………………………….19
11   Prof’l Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc.,
12         508 U.S. 49, 113 S. Ct. 1920, 123 L. Ed. 2d 611 (1993)……………..2, 13, 15
13   Qualitex Co. v. Jacobson Products Co.,
14         514 U.S. 159, 115 S. Ct. 1300, 131 L. Ed. 2d 248 (1995)…………………13
15   Rock River Communs., Inc. v. Universal Music Group, Inc.,
16         745 F.3d 343 (9th Cir. 2014)………………………………………3, 13, 15, 16
17   Rothman v. Jackson,
18         49 Cal.App.4th 1134 (1996)…………………………………………………11
19   Settimo Associates v. Environ Systems, Inc.,
20         14 Cal. App. 4th 842, 845, 17 Cal.Rptr.2d 757 (1993)………………………16
21   Shamblin v. Berge,
22         166 Cal.App.3d 118, 212 Cal. Rptr. 313 (1985)…………………………….18
23   Silberg v. Anderson,
24         50 Cal. 3d 205 (1990)……………………………………………………….10
25   Sosa v. DirecTV, Inc.,
26         437 F.3d 923 (9th Cir. 2006)……………….……………….……………….15
27   Sprewell v. Golden State Warriors,
28         266 F.3d 979 (9th Cir. 2001)…………….……………….……………….2, 8
                                                    vi

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 7 of 30 Page ID #:354



 1   Theme Promotions, Inc. v. News Am. Mktg. FSI,
 2         546 F.3d 991 (9th Cir. 2008)………………………………………………...15
 3   TP Link United States Corp. v. Careful Shopper LLC,
 4         No. 8:18-cv-00082-JLS-KES, 2020 U.S. Dist. LEXIS 104065, at *3 (C.D.
 5         Cal. Mar. 23, 2020)……..……………….……………….……………….9,10
 6   Vess v. Ciba-Geigy Corp. USA,
 7         317 F.3d 1097 (9th Cir. 2003)………………….……………….…………….8
 8   Statutes, Rules, Regulations
 9   Cal. Bus. & Prof. Code § 17200……………………………………………..2, 6, 19
10   Cal. Code of Civ. Proc. § 425.16………………………………………….2, 8, 9, 10
11   Fed. R. Civ. P. 12(b)(6)………………………………………………………….2, 8
12   Local Rule 7-3……………………………………………………………….3, 7, 20
13   Local Rule 11-8…………………………………………………………………….6
14   Local Rule 83-7…………………………………………………………………….7
15   15 U.S.C. § 1115(b)(8)……………………………………………………………13
16   17 U.S.C. § 512(c)(3)(A)………………………………………………………….17
17   17 U.S.C. § 512(f)…………………………………………………………….17, 21
18
19
20
21
22
23
24
25
26
27
28

                                                   vii

             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 8 of 30 Page ID #:355



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2         Plaintiff Cove USA LLC (“Plaintiff”), which operates a family-owned eco-
 3   friendly clothing brand, respectfully files this Memorandum of Points and
 4   Authorities in Opposition to the Motion to Dismiss and/or Strike the Complaint filed
 5   by Defendants No Bad Days Enterprises, Incorporated (“NBD”) and Scott Sample
 6   (“Sample” and collectively, “Defendants”), which has continually and wrongfully
 7   interfered with Plaintiff’s business.
 8   I.    INTRODUCTION
 9         Inspired by Southern California’s beautiful oceans and beaches and with an
10   aim toward making a difference in the world, Plaintiff began offering ethically
11   sourced clothing. See Dkt. 1, ¶¶ 1, 18-19. Each of Plaintiff’s offerings is sustainable,
12   stylish, comfortable and affordable. See id., ¶ 18. Much of Plaintiff’s apparel features
13   ubiquitous phrases paired with beachy designs, including “RESPECT THE SEA”
14   with a ship being taken over by an angry octopus, and “WATCH OUT BELOW”
15   with a skeleton peering over a surfboard that has a shark swimming directly
16   underneath. Id., ¶ 21.
17         At issue in the present litigation is Plaintiff’s ornamental use of the phrase
18   “NO BAD DAYS,” for which Defendants’ claim copyright and trademark rights.
19   Id., ¶ 22. Defendants have continually filed numerous takedown notifications against
20   these items on Plaintiff’s storefront on Shopify’s platform. Id., ¶¶ 24, 26, 28. As a
21   result of these bogus complaints, various of Plaintiff’s products bearing the common
22   phrase “NO BAD DAYS” (the “Accused Products”) have been removed from
23   Plaintiff’s Shopify storefront. Id. Since Plaintiff filed its Complaint, Shopify has
24   completely shut down Plaintiff’s storefront thereon, for the sole reason of
25   Defendants’ unrelenting, yet continually baseless takedown claims. See Declaration
26   of Lara A. Petersen (“LAP Decl.”), ¶ 6.
27         To address Defendants’ anticompetitive conduct, Plaintiff initiated the present
28   litigation. Plaintiff’s Complaint (Dkt. 1) clearly sets forth six coherent and plausible
                                                    1

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 9 of 30 Page ID #:356



 1   claims for relief: (1) declaratory judgment of non-infringement of trademark; (2)
 2   declaratory judgment of non-infringement of copyright; (3) unfair competition under
 3   Cal. Bus. & Prof. Code § 17200 et seq.; (4) intentional interference with prospective
 4   economic relations; (5) negligent interference with prospective economic relations;
 5   and (6) intentional interference with a contractual relationship. See Dkt. 1.
 6          After Plaintiff filed its Complaint, Defendants filed this motion to dismiss.
 7   See Dkt. 16. Motions to dismiss under Fed. R. Civ. P. 12(b)(6) should only be
 8   granted where “it appears beyond doubt that the plaintiff can prove no set of facts in
 9   support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S.
10   41, 45-46 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957). To survive such a motion, Plaintiff’s
11   complaint must provide sufficient factual matter so as to “state a claim to relief that
12   is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949,
13   173 L. Ed. 2d 868, 884 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
14   544, 556, 127 S. Ct. 1955, 167 L. Ed. 2d 929). Such motions are viewed in the light
15   most favorable to the non-moving party and all well-pleaded facts in the complaint
16   are accepted as true. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998); Padilla
17   v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012); Sprewell v. Golden State Warriors, 266
18   F.3d 979, 988 (9th Cir. 2001); Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480,
19   1484 (9th Cir. 1995).
20          In this motion, Defendants’ first contend that its takedown claims fall within
21   the activity protected by California’s anti-SLAPP statute, CCP § 425.16. Under the
22   requisite two-party inquiry, it is clear that Plaintiff’s claims for relief do not arise out
23   of protected activity and Plaintiff is likely to prevail on such claims. Along these
24   lines, Defendants also maintain that these takedowns constitute communications
25   protected by California’s litigation privilege. However, there exists no facts to
26   suggest Defendants “seriously considered” instituting a judicial proceeding but
27   rather, were content with their baseless, but successful takedown claims. Edwards v.
28   Centex Real Estate Corp., 53 Cal.App.4th 15, 32 (1997) (quoting Rest.2d Torts §
                                                    2

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 10 of 30 Page ID #:357



 1   586, 587, com. e). Had Plaintiff not filed the present lawsuit, it seems dubious
 2   Defendants ever would have initiated any legitimate proceeding and thus,
 3   Defendants cannot claim this privilege.
 4         Defendants also argue the Noerr-Pennington doctrine protects their conduct.
 5   Under this doctrine, pre-litigation material is immune from suit unless the threatened
 6   lawsuit was a “sham.” See Rock River Communs., Inc. v. Universal Music Group,
 7   Inc., 745 F.3d 343, 351 (9th Cir. 2014). Here, Defendants’ threatened lawsuit was a
 8   sham in that Defendants’ accusations were objectiveless baseless given the
 9   ornamental nature of Plaintiff’s use of “NO BAD DAYS.” Moreover, Defendants’
10   accusations were clearly aimed at interfering with Plaintiff’s business.
11         Finally, in their motion, Defendants argue that Plaintiff failed to allege
12   essential elements of its causes of action. In particular, Defendants claim Plaintiff
13   did not allege any “independently wrongful” conduct by Defendants apart from the
14   interference itself. To the contrary, Plaintiff has sufficiently demonstrated that
15   Defendants’ conduct was independently wrongful in that it is “proscribed by some
16   constitutional, statutory, regulatory, common law, or other determinable legal
17   standard.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1159
18   (2003). Moreover, Plaintiff has plausibly alleged unfair competition by way of its
19   allegations regarding Defendants’ unfair and fraudulent disruption of Plaintiff’s
20   business on Shopify’s platform.
21         Defendants’ motion also includes a couple of Hail Mary grounds for
22   dismissal, neither of which were discussed during either of counsels’ Local Rule 7-
23   3 meet and confer phone calls. See LAP Decl., ¶¶ 7-8. The first alleges that Plaintiff’s
24   claims for relief are preempted by the Digital Millennium Copyright Act (DMCA).
25   The other provides that Plaintiff’s negligent interference with prospective economic
26   relations claim fails because Plaintiff failed to allege a duty of care owed by
27   Defendants to Plaintiff. For the sole reason that neither of these grounds were
28   discussed during the conference of counsel, Defendants’ motion cannot be granted
                                                    3

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 11 of 30 Page ID #:358



 1   on these grounds.
 2         Because Plaintiff’s Complaint plausible plead its third through sixth claims
 3   for relief, Defendants’ motion to dismiss should be denied in full.
 4   II.   FACTUAL BACKGROUND
 5         A.       Plaintiff’s Business and Ornamental Use of Ubiquitous Phrases
 6         Plaintiff offers ethically sourced clothing with a mission of protecting the
 7   environment and ultimately, making a difference in the world. See Dkt. 1, ¶¶ 1, 18.
 8   Local to Southern California, Plaintiff was inspired by the beauty of the oceans and
 9   beaches and sought to eliminate any business practices which harm the same. See id.
10   To further its mission, Plaintiff packages and ships each order in 100%
11   biodegradable parcels derived from plant-based materials and has also eliminated
12   the use of harmful plastic in its manufacturing process. Id. Even more, Plaintiff
13   donates 10% of its profiles to nonprofit organizations, including those dedicated to
14   beach clean ups and ocean conservation efforts, and also uses its platform and other
15   outreach campaigns to promote nonprofits. See id., ¶ 19.
16         Plaintiff’s apparel is not only sustainable but is also stylish, comfortable and
17   affordable. Id., ¶ 18. As its primary aesthetic, Plaintiff’s garments incorporate
18   ubiquitous phrases paired with beachy designs. Id., ¶ 21. Many of these designs
19   playfully conjure a beach/surfing lifestyle, as is prevalent in Southern California,
20   through use of designs and common, beachy phrases. Id. As a few examples,
21   Plaintiff has paired “RESPECT THE SEA” with a ship being taken over by an angry
22   octopus, “ENDLESS SUMMER” with a surfboard leaning against a van, “LET’S
23   GET HAMMERED” with a hammerhead shark, “THE SEA WILL PROVIDE” with
24   a skeleton reeling in a large fish, and “LOCALS ONLY” with dolphins and a wave.
25   See id., ¶ 21, Ex. A. As is apparent with reference to Exhibit A appended to
26   Plaintiff’s Complaint, each of these designs is displayed across the back of Plaintiff’s
27   garments, with Plaintiff’s trademark “Cove” appearing along the front.
28

                                                      4

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 12 of 30 Page ID #:359



 1          B.       Defendants’ Unlawful Interference with Plaintiff’s Business
 2          NBD offers t-shirts, sweatshirts, hats, hoodies, bags, decals, keychains, and
 3   other products featuring the phrase “NO BAD DAYS.” See Dkt. 1, ¶ 1. However,
 4   NBD was neither the first nor the only provider of apparel and other products bearing
 5   this ubiquitous phrase. See id., ¶¶ 22-23, Ex. B. Indeed, “NO BAD DAYS” is
 6   commonly used on a variety of products, especially apparel. See id. As with
 7   Plaintiff’s use of the phrase, many third-party uses are purely ornamental and do not
 8   serve a trademark function. See id., ¶ 22.
 9          Defendants have purportedly acquired numerous trademark registrations for
10   “NO BAD DAYS.” See Dkt. 23, ¶ 14, Ex. A. Notably, many of the products for
11   which Defendants allege use of their mark do not appear to be offered for sale
12   anywhere by Defendants. See LAP Decl., ¶ 3. Rather, Defendants use these
13   registrations as an anticompetitive weapon to shakedown third parties who are likely
14   using the phrase in a lawful manner. See id., ¶ 4. This practice of sending cease-and-
15   desist letters and forcing others to license use of this common phrase is evidenced
16   by Defendants’ own submittals to the United States Patent and Trademark Office
17   (USPTO) during the prosecution of one of Defendants’ trademark applications,
18   Serial No. 88076747. See id.; Req. for Jud. Not. Within these submittals, Defendants
19   provided evidence of multiple instances wherein they accused third parties of
20   infringing their alleged trademark and compelled a licensing agreement. Id. In this
21   manner, Defendants are not using their alleged trademark for the intended purpose
22   but rather, to profit by trolling third parties. See id.
23          Unfortunately, owing to Plaintiff’s commercial success, Plaintiff has been the
24   most recent of Defendants’ targets. See Dkt. 1, ¶ 2. For months, Defendants have
25   been submitting baseless takedown claims through Shopify based on purported
26   copyright and trademark rights in an effort to have various of Plaintiff’s products
27   incorporating the phrase “NO BAD DAYS” (the “Accused Products”) removed from
28   Plaintiff’s Shopify storefront. See Dkt. 1, ¶ 24. On or around October 9, 2020,
                                                       5

                 PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 13 of 30 Page ID #:360



 1   Sample emailed Plaintiff accusing the Accused Products of trademark and copyright
 2   infringement. See id., ¶ 25. Although Plaintiff promptly responded to Defendants’
 3   concerns, Defendants refused to engaging in any sort of discussion with Plaintiff,
 4   thereby blatantly ignoring Plaintiff’s valid defense to its allegations of infringement.
 5   Id., ¶¶ 25-26. Instead, Defendants continued to submit takedown claims through
 6   Shopify. Id.
 7          C.       Present Dispute
 8          Because Defendants’ repeated takedown notices to Shopify so severely
 9   disrupted Plaintiff’s relationship with Shopify, and business as a whole, Plaintiff
10   initiated the present action. In its Complaint, Plaintiff provides claims for relief for
11   (1) declaratory judgment of non-infringement of trademark; (2) declaratory
12   judgment of non-infringement of copyright; (3) unfair competition under Cal. Bus.
13   & Prof. Code § 17200 et seq.; (4) intentional interference with prospective economic
14   relations; (5) negligent interference with prospective economic relations; and (6)
15   intentional interference with a contractual relationship. See Dkt. 1, passim. Since the
16   filing of the Complaint, Defendants have continued to lodge takedown notices with
17   Shopify, ultimately resulting in the entire removal of Plaintiff’s storefront thereon.
18   See LAP Decl., ¶ 6.
19   III.   LEGAL STANDARD FOR MOTIONS TO DISMISS AND/OR STRIKE
20          A.       This Court’s Local Rules
21          As a preliminary matter, Defendants’ memorandum in support of its motion
22   to dismiss and/or strike Plaintiff’s third through sixth causes of action from the
23   Complaint violates the Local Rules for the Central District of California by failing
24   to comply with formatting requirements set forth thereby. In particular, Local Rule
25   11-8 requires that
26
                  Any memoranda of points and authorities or any brief
                  exceeding ten (10) pages in length, excluding exhibits,
27                shall be accompanied by an indexed table of contents
28                setting forth the headings or subheadings contained in the
                  body thereof, and by an indexed table of the cases, statutes,
                                                       6

                 PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 14 of 30 Page ID #:361



 1
                    rules, and other authorities cited.
     While Defendants’ memorandum of points and authorities spans nineteen (19)
 2
     pages, Defendants failed to include either a table of contents nor a table of
 3
     authorities.
 4
           Additionally, Local Rule 7-3 provides that “counsel contemplating the filing
 5
     of any motion shall first contact opposing counsel to discuss thoroughly, preferably
 6
     in person, the substance of the contemplated motion and any potential resolution.”
 7
     Section 8(b) of Your Honor’s Initial Standing Order further provides that the issues
 8
     should be discussed “to a sufficient degree that if a motion is still necessary, the
 9
     briefing may be directed to those substantive issues requiring resolution by the
10
     Court.” There are multiple grounds in Defendants’ motion which were not even
11
     mentioned during either of counsels’ meet and confer discussions.
12
           Local Rule 83-7 further provides for sanctions, the imposition of costs and
13
     attorneys’ fees to opposing counsel, or other sanctions deemed appropriate by the
14
     Court for “[t]he violation of or failure to conform to any of these Local Rules.”
15
           B.       Motions to Dismiss and/or Strike
16
           Motions to dismiss and/or strike test the sufficiency of the claims provided in
17
     the complaint. See Fed. R. Civ. P. 12 (b)(6). To survive the motion, a pleading need
18
     only allege plausible facts that, if proven true, establish that the complainant is
19
     entitled to the relief sought. A claim is facially plausible “when the pleaded factual
20
     content allows the court to draw the reasonable inference that the defendant is liable
21
     for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949
22
     (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
23
           Motions to dismiss are disfavored as there exists “a powerful presumption
24
     against rejecting pleadings for failure to state a claim.” Gilligan v. Jamco Dev. Corp.,
25
     108 F.3d 246, 249 (9th Cir. 1997). “[A] complaint should not be dismissed for failure
26
     to state a claim unless it appears beyond doubt that the plaintiff can prove no set of
27
     facts in support of his claim which would entitle him to relief.” Conley v.Gibson,
28

                                                      7

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 15 of 30 Page ID #:362



 1   355 U.S. 41, 45-46 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957) (emphasis added). In
 2   considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a court must
 3   accept as true all material allegations in the complaint, as well as all reasonable
 4   inferences to be drawn from them. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir.
 5   1998); Padilla v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012). Further, the complaint must
 6   be read in the light most favorable to the non-moving party. Sprewell v. Golden State
 7   Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Parks Sch. of Bus., Inc. v. Symington,
 8   51 F.3d 1480, 1484 (9th Cir. 1995).
 9   IV.   PLAINTIFF’S COMPLAINT PROPERLY STATES CLAIMS FOR
10   RELIEF AGAINST ALL DEFENDANTS
11         A.       Plaintiff’s Claims Should Not Be Stricken Because Defendants
12   Cannot Satisfy the Two-Part Inquiry of California’s Anti-SLAPP Statute
13         Defendants preliminarily argue that Plaintiff’s third through sixth claims for
14   relief should be stricken pursuant to California’s anti-SLAPP statute, Cal. Code of
15   Civ. Proc. § 425.16(b)(1). See Dkt. 16, 9:8-27, 10:1-27, 11:1-2. However, these
16   claims for relief do not arise out of protected activity and Plaintiff is likely to prevail
17   on such claims.
18         When exercising supplemental jurisdiction over state law claims, the Court
19   applies California substantive law. See Mason Dixon Intermodal, Inc. v. Lapmaster
20   Int’l LLC, 632 F.3d 1056, 1060 (9th Cir. 2011). California’s anti-SLAPP statute
21   necessitates a two-part inquiry to determine whether a lawsuit involves First
22   Amendment rights and is aimed at chilling expression. See Vess v. Ciba-Geigy Corp.
23   USA, 317 F.3d 1097, 1110 (9th Cir. 2003). First, the defendant must “make an initial
24   prima facie showing that the plaintiff’s suit arises from an act in furtherance of the
25   defendant’s rights of petition or free speech.” Id. Second, “the burden shifts to the
26   plaintiff to demonstrate a probability of prevailing on the challenged claims.” Id.
27         The California Supreme Court has recognized that the “’arising from’
28   requirement is not always easily met.” Equilon Enters. v. Consumer Cause, Inc., 29
                                                      8

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 16 of 30 Page ID #:363



 1   Cal. 4th 53, 66, 124 Cal. Rptr. 2d 507, 52 P.3d 685 (2002). Defendants assert that
 2   Plaintiff’s third through sixth causes of action involve takedown notices “seeking
 3   the removal of infringing articles from [an] online retailer.” See Dkt. 16, 10:22-23.
 4   Contrary to this characterization, which, if accurate, would constitute protected
 5   activity under CCP § 425.16, the present lawsuit did not arise out of Defendants’
 6   enforcement of their trademark rights. Rather, the third through sixth causes of
 7   action in the Complaint center around Defendants’ Shopify takedown notices based
 8   on Plaintiff’s conduct that clearly does not infringe any of Defendants’ alleged
 9   trademark rights. Such trademark misuse is not equivalent to the enforcement of
10   intellectual property rights but rather constitutes unfair competition and tortious
11   interference, as alleged in Plaintiff’s Complaint (Dkt. 1).
12         As to the second prong of the anti-SLAPP inquiry, Plaintiff is highly likely to
13   prevail on its third through sixth causes of action. In particular, as discussed in
14   greater detail below, Plaintiff has sufficiently alleged each of the elements of tortious
15   interference and unfair competition. Unfair competition is interpreted broadly and
16   encompasses “acts and practices not specifically proscribed by any other law.” Cel-
17   Tech Communications, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal. 4th 163,
18   180, 83 Cal. Rptr. 2d 548, 973 P.2d 527 (1999). In the present case, Defendants
19   unfairly competed with Plaintiff by filing fraudulent takedown notices with the sole
20   intention of disrupting Plaintiff’s business. In this manner, Defendants also
21   interfered with not only Plaintiff’s contractual relationship with Shopify but also, its
22   prospective economic relations with customers of its Shopify storefront.
23         Further, in support of its anti-SLAPP motion, Defendants cited a recent
24   decision by this Court, TP Link United States Corp., 2020 U.S. Dist. LEXIS 104065.
25   This case is, however, inapposite to the present dispute. Specifically, the accused
26   infringer in that case alleged in its counterclaims that it purchased TP-Link®
27   branded products and then sold them on its amazon.com storefront. TP Link United
28   States Corp. v. Careful Shopper LLC, No. 8:18-cv-00082-JLS-KES, 2020 U.S. Dist.
                                                    9

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 17 of 30 Page ID #:364



 1   LEXIS 104065, at *3 (C.D. Cal. Mar. 23, 2020). Therefore, there is no doubt that
 2   the accused infringer in that case was indeed offering for sale products bearing the
 3   trademark owner’s registered trademark because the accused infringer purchased
 4   products emanating originally from the trademark owner. Id. On the other hand,
 5   Plaintiff is merely using a ubiquitous phrase on some of its apparel and is doing so
 6   in an ornamental fashion. See Dkt. 1, ¶ 22. Moreover, the trademark owner in the TP
 7   Link case initiated the lawsuit based on the infringer’s online sale of certain goods
 8   bearing the infringing marks. TP Link, at *7-8. Here, Defendants appeared intent on
 9   improperly interfering with Plaintiff’s business rather than actually resolving this
10   dispute through the initiation of litigation.
11         Because Defendants’ complained-of conduct is not protected under
12   California’s anti-SLAPP statute and Plaintiff has demonstrated a probability of
13   success on the merits of its claims, the Complaint should not be stricken pursuant to
14   CCP § 425.16. Along these lines, Defendants are also not entitled to recover
15   attorney’s fees and costs.
16         B.       The California Litigation Privilege Does Not Bar Plaintiff’s Claims
17   Because Those Claims Arise Out of Unprotected Activity
18         Defendants also argue Plaintiff’s third through sixth causes of action are
19   privileged under the California litigation privilege. The aforementioned third
20   through sixth causes of action, that is, Plaintiff’s tortious interference and unfair
21   competition claims, stem primarily from the copyright and trademark takedown
22   notices sent by Defendants to Shopify. California’s litigation privilege protects
23   communications (1) made in judicial or quasi-judicial proceedings; (2) by litigants
24   or other participants authorized by law; (3) to achieve the objects of the litigation;
25   and (4) that have some connection or logical relation to the action. See Silberg v.
26   Anderson, 50 Cal. 3d 205, 219 (1990). The privilege does not apply to the conduct
27   underlying Plaintiff’s claims.
28         The privilege is not limitless, however, and “[s]tatements to nonparticipants
                                                      10

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 18 of 30 Page ID #:365



 1   in the action are generally not privileged under Section 47(b).” Rothman v. Jackson,
 2   49 Cal.App.4th 1134, 1141 (1996). With respect to the takedown notifications, they
 3   are not communications made in a judicial or quasi-judicial proceeding. To the
 4   contrary, the takedown procedures are designed to avoid court involvement. The
 5   litigation privilege extends to communications preliminary to a proposed judicial
 6   proceeding to the extent that such communication “has some relation to a proceeding
 7   that is contemplated in good faith and under serious consideration.” See Edwards v.
 8   Centex Real Estate Corp., 53 Cal.App.4th 15, 32 (1997) (quoting Rest.2d Torts §
 9   586, 587, com. e). Indeed, “[t]he bare possibility that the proceeding might be
10   instituted is not to be used as a cloak to provide immunity…when the possibility is
11   not seriously considered.” Id.
12          There is nothing to suggest that Defendants seriously contemplated any court
13   involvement in this matter. Instead, as evidenced by Defendants’ own submittals to
14   the USPTO during prosecution of a trademark application, Defendants make a
15   practice of sending frivolous demand letters and filing takedown notices in an
16   attempt to force third parties to settle and/or license Defendants’ alleged trademark.
17   See LAP Decl., ¶ 4, Ex. A; Req. for Jud. Not. In particular, during this prosecution,
18   Defendants submitted evidence of at least eight instances in which they successfully
19   trolled third parties. See id.
20          In the present case, Defendants sent a cease-and-desist email to Plaintiff on
21   October 9, 2020. See LAP Decl., ¶ 5. Notably, Defendants’ demand came from the
22   email licensing@nobaddays.com, which suggests a significant (if not the primary)
23   aspect of Defendants’ business comprises licensing their purported trademarks. See
24   LAP Decl., ¶ 5. Plaintiff promptly retained counsel and responded to this demand,
25   explaining in detail the bases for its position of non-infringement. See Dkt. 1, ¶ 25.
26   To date, Defendants have made no attempt to engage in meaningful discussions
27   aimed at a proper resolution of this dispute, nor did Defendants actually institute a
28   judicial proceeding. See id., ¶¶ 25-26. Rather, during the subsequent two-month
                                                    11

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 19 of 30 Page ID #:366



 1   period that ensued prior to Plaintiff initiating the present litigation, Defendants
 2   continued to interfere with Plaintiff’s Shopify storefront by filing baseless takedown
 3   notices. See id., ¶ 26.
 4         California courts have acknowledged the distinction between a good faith
 5   intention to bring a lawsuit and communications aimed at inducing settlement of a
 6   claim not in good faith contemplation of a lawsuit. See Edwards, 53 Cal.App. 4th at
 7   35 (“even a threat to file a lawsuit would be insufficient to activate the privilege if
 8   the threat is merely a negotiating tactic and not a serious proposal made in good faith
 9   contemplation of going to court”); see also Action Apartment Assn., Inc. v. City of
10   Santa Monica, 41 Cal.4th 1232, 1241, 63 Cal. Rptr. 3d 398, 163 P.3d 89 (2007)
11   (quoting Fuhrman v. California Satellite Systems, 179 Cal.App.3d 408, 422, 231
12   Cal. Rptr. 113 (“[n]o public policy supports extending a privilege to persons who
13   attempted to profit from hollow threats of litigation”); Laffer v. Levinson, Miller,
14   Jacobs & Phillips, 34 Cal.App.4th 117, 124-125, 40 Cal. Rptr. 2d 233. “[T]he
15   privilege does not attach prior to the actual filing of a lawsuit unless and until
16   litigation is seriously proposed in good faith for the purpose of resolving the
17   dispute.” Edwards, fn. 10.
18         Defendants made no strides toward initiation of a judicial proceeding in this
19   matter nor is there anything to indicate any intention or proposal to do so. Thus, it is
20   far from clear that litigation was imminent had Plaintiff itself not sought formal
21   resolution of this matter by filing the present lawsuit. As a result, the California
22   litigation privilege does not cover Defendants’ takedown notices and therefore,
23   cannot bar Plaintiff’s claims.
24         C.       The Noerr-Pennington Doctrine Does Not Bar Plaintiff’s Claims
25   Because the Sham Exception Applies
26         Defendants further contend that the Noerr-Pennington doctrine bars
27   Plaintiff’s third through sixth causes of action. In particular, Defendants assert that
28   their takedown notices to Shopify constitute “petitioning conduct” within the ambit
                                                      12

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 20 of 30 Page ID #:367



 1   of this doctrine. Defendants also conclude that the sham exception to this doctrine is
 2   inapplicable here. Plaintiff disagrees.
 3         Under the Noerr-Pennington doctrine, pre-litigation material is immune from
 4   suit unless the threatened lawsuit was a “sham.” See Rock River Communs., Inc. v.
 5   Universal Music Group, Inc., 745 F.3d 343, 351 (9th Cir. 2014); Or. National Res.
 6   Council v. Mohla, 944 F.2d 531, 534 (9th Cir. 1991). A lawsuit is a “sham” where it
 7   is both “objectively baseless in the sense that no reasonable litigant could
 8   realistically expect success on the merits” and “an attempt to interfere directly with
 9   the business relationship of a competitor through the use of the governmental process
10   – as opposed to the outcome of that process.” Prof’l Real Estate Investors, Inc. v.
11   Columbia Pictures Indus., Inc., 508 U.S. 49, 60-61, 113 S. Ct. 1920, 123 L. Ed. 2d
12   611 (1993). The sham exception, therefore, turns on whether a Noerr-Pennington
13   defendant engaged in objectively baseless activity in order to vex and harass the
14   opposing party.
15         Defendants’ actions were objectively baseless as supported by the recent
16   Ninth Circuit opinion, LTTB LLC v. Redbubble, Inc., 840 Fed. Appx. 148 (9th Cir.
17   2021), in addition to general notions of trademark law. It is well-accepted that “[t]he
18   principal role of trademark law is to ensure that consumers are able to identify the
19   source of goods.” Au-Tomotive Gold, Inc. v. Volkswagen of Am., Inc., 457 F.3d 1062,
20   1067 (9th Cir. 2006); Qualitex Co. v. Jacobson Products Co., 514 U.S. 159, 164, 115
21   S. Ct. 1300, 131 L. Ed. 2d 248 (1995). The doctrine of aesthetic functionality
22   provides a defense to trademark infringement where a product feature serves an
23   aesthetic purpose wholly independent of any source-identifying function and which
24   contributes to the appeal of the object it adorns. See Au-Tomotive Gold, 457 F.3d at
25   1073; 15 U.S.C. § 1115(b)(8) (functionality defense to infringement of a registered
26   trademark).
27         In LTTB LLC v. Redbubble, Inc., the plaintiff sold t-shirts and other goods
28   bearing the phrase “LETTUCE TURNIP THE BEET,” for which the plaintiff also
                                                    13

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 21 of 30 Page ID #:368



 1   held registered trademarks. LTTB LLC, 840 Fed. Appx. at 149. As stated by the lower
 2   court, the issue was whether there existed a viable infringement claim where the
 3   accused products merely displayed the phrase but did not otherwise include any
 4   indication that they were produced or licensed by the trademark owner. LTTB LLC
 5   v. Redbubble, Inc., 385 F.Supp.3d 916, 919 (N.D. Cal. July 12, 2019). The District
 6   Court held, and the Ninth Circuit affirmed, that the mere use of the phrase on various
 7   products could not be source-identifying as the trademark owner provided no
 8   evidence that consumers sought to purchase the goods at issue because of the
 9   trademark owner’s reputation. LTTB LLC, 840 Fed. Appx. at 150-151. To the
10   contrary, it was clear that consumers were simply interested in purchasing products
11   due to the aesthetic function of the phrase. Id. at 151; contra Au-Tomotive Gold, Inc.
12   v. Volkswagen of Am., Inc., 458 F.3d 1062, 1074 (9th Cir. 2006) (consumers desired
13   the goods because they identified the sources and therefore “the alleged aesthetic
14   function [was] indistinguishable from and tied to the mark’s source-identifying
15   nature”).
16         Similarly, there can be little doubt that consumers seek to purchase Plaintiff’s
17   Accused Products because they want goods bearing the phrase “NO BAD DAYS”
18   and not because they associate the goods with Defendants. As a result, Plaintiff
19   clearly has not infringed any of Defendants’ purported trademark rights to “NO BAD
20   DAYS.” Because Defendants could not reasonably expect to find infringement
21   where Plaintiff’s use of a ubiquitous phrase is so apparently ornamental, Defendants’
22   takedown notices based on trademark infringement were objectively baseless.
23         Because Defendants largely profit from their licensing efforts, it is apparent
24   that Defendants’ motivation is not to halt trademark infringement but rather, to force
25   third parties into licensing agreements for the common phrase “NO BAD DAYS.”
26   See LAP Decl., ¶¶ 4-5. Noerr-Pennington immunity “is not a shield for petitioning
27   conduct that, although ‘ostensibly directed toward influencing governmental action,
28   is a mere sham to cover what is actually nothing more than an attempt to interfere
                                                       14

                 PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 22 of 30 Page ID #:369



 1   directly with the business relationship of a competitor.’” Sosa v. DirecTV, Inc., 437
 2   F.3d 923, 938 (9th Cir. 2006) (quoting E.R.R. Presidents Conference v. Noerr Motor
 3   Freight, Inc., 365 U.S. 127, 144, 81 S. Ct. 523, 5 L. Ed. 2d 464 (1961)). Defendants’
 4   transmission of numerous demand letters to third parties, and filing of takedown
 5   notices against Plaintiff’s Shopify storefront, suggests that Defendants hope to
 6   enforce their trademark rights through a threat of litigation rather than through actual
 7   litigation. In this manner, Defendants have used Shopify’s takedown notification
 8   procedures “as an anticompetitive weapon.” See Theme Promotions, Inc. v. News
 9   Am. Mktg. FSI, 546 F.3d 991, 1007 (9th Cir. 2008) (quoting Liberty Lake Invs., Inc.
10   v. Magnuson, 12 F.3d 155, 157 (9th Cir. 1993)). Thus, a reasonable jury could
11   therefore conclude that Defendants are attempting to achieve their aim through the
12   litigation process rather than through the result of that process. See Rock River
13   Communs., Inc., 745 F.3d at 353; see also Prof’l Real Estate Investors, 508 U.S. at
14   60-61.
15         Furthermore, this case is distinguishable from the Ninth Circuit cases cited by
16   Defendants for the proposition that “[c]onduct incidental to a lawsuit,” such as
17   takedown notices, falls within the protection of the Noerr-Pennington doctrine.
18   Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d 991, 1007 (9th Cir. 2008).
19   For instance, in one of such cases, Hard2Find Access., Inc. v. Amazon.com, Inc., the
20   Ninth Circuit found that the sham exception was inapplicable because the pleading
21   party did not plead with particularity that the infringement notice was a sham.
22   Hard2Find Access., Inc. v. Amazon.com, Inc., 689 Fed. Appx. 406, 407 (9th Cir.
23   2017). Differently, here, Plaintiff plausibly and particularly plead specific facts
24   demonstrating the sham of Defendants’ notices. See Dkt. 1, ¶¶ 22, 25-28. As one
25   example, the sham nature of Defendants’ takedown notices is further evidenced by
26   their lack of response to Plaintiff’s substantive reply to Defendants’ October 9th
27   email. Id. It is Plaintiff’s position that Defendants failed to engage in a meaningful
28   discussion with Plaintiff because they had no valid to support their infringement
                                                    15

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 23 of 30 Page ID #:370



 1   claims in light of Plaintiff’s clearly ornamental use of “NO BAD DAYS.”
 2         Defendants’ Shopify takedown notifications satisfy both criteria for the sham
 3   exception to the Noerr-Pennington doctrine. Thus, Plaintiff’s third through sixth
 4   causes of action are not barred by such immunity.
 5         D.       Plaintiff Has Plausibly Plead All Essential Elements of Tortious
 6   Interference and Unfair Competition
 7                  1.      Plaintiff Plausibly Alleged Each Essential Element of
 8                  Intentional Interference with Prospective Economic Relations
 9         Defendants argue that Plaintiff failed to allege that Defendants’ actions were
10   independently wrongful so as to satisfy the elements of an intentional interference
11   with prospective economic relations claim. This type of tort claim requires: (1) the
12   plaintiff and a third party were in an economic relationship that probably would have
13   resulted in economic benefit to the plaintiff; (2) the defendant knew of the
14   relationship; (3) the defendant intended to disrupt the relationship; (4) the defendant
15   engaged in wrongful conduct; (5) the relationship was disrupted; (6) the plaintiff was
16   harmed; and (7) the defendant’s wrongful conduct was a substantial factor in causing
17   the plaintiff’s harm. Judicial Council of California Civil Jury Instructions (CACI)
18   No. 2202; see also Rock River Communs., Inc., 745 F.3d at 349. Conduct qualifies
19   as independently wrongful if it falls outside the privilege of fair competition. PMC,
20   Inc. v. Saban Entertainment, Inc. (1996) 45 Cal.App.4th 579, 603, 52 Cal.Rptr.2d
21   877; see also Settimo Associates v. Environ Systems, Inc. (1993) 14 Cal. App. 4th
22   842, 845, 17 Cal.Rptr.2d 757 (imposing liability under this tort “for improper
23   methods of disrupting or diverting the business relationship of another which fall
24   outside the boundaries of fair competition.”)
25         Here, Defendants’ conduct was wrongful in that it not only implemented
26   methods outside of the privilege of fair competition, it was also fraudulent. Despite
27   the fact that Plaintiff was clearly not using the phrase “NO BAD DAYS” in a
28   trademark manner, and thus had not infringed any of Defendants’ purported
                                                      16

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 24 of 30 Page ID #:371



 1   trademarks, Defendants continued to file takedown notices. Even worse, Plaintiff
 2   informed Defendants of the lawful nature of Plaintiff’s use of the phrase in their
 3   prompt reply to Defendants’ cease-and-desist email and again, during counsels’
 4   meet and confer phone call. See Dkt. 1, ¶ 25; LAP Decl., ¶ 7. Nonetheless,
 5   Defendants persisted in their filing of takedown notifications, which eventually
 6   (after the Complaint was filed) resulted in a complete shutdown of Plaintiff’s
 7   Shopify storefront. In this way, Defendants unfairly competed with Plaintiff’s
 8   legitimate business.
 9             Additionally, to the extent Defendants’ takedown notifications were based on
10   their purported copyright, the DMCA requires such notifications to contain a
11   statement that the copyright holder believes in good faith that the allegedly
12   infringing material “is not authorized by the copyright owner, its agent, or the law.”
13   17 U.S.C. § 512(c)(3)(A). Therefore, “a copyright owner must consider the existence
14   of fair use before sending a takedown notification under § 512(c).” Lenz v. Universal
15   Music Corp., 815 F.3d 1145, 1153 (9th Cir. 2016). If an entity abuses these DMCA
16   takedown procedures, it may be subject to 17 U.S.C. § 512(f), which provides
17   liability for “[a]ny person who knowingly material misrepresents…that material or
18   activity is infringing.” Despite being made aware of Plaintiff’s lawful, ornamental
19   use of a ubiquitous phrase, Defendants continued to file takedown notices against
20   Plaintiff’s Accused Products. See Dkt. 1, ¶ 26.
21             Due to the foregoing, at this stage in the litigation, Plaintiff has sufficiently
22   demonstrated that Defendants’ conduct was independently wrongful in that it is
23   “proscribed by some constitutional, statutory, regulatory, common law, or other
24   determinable legal standard.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.
25   4th 1134, 1159 (2003). Accordingly, Plaintiff has sufficiently plead this claim for
26   relief.
27
28

                                                       17

                 PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 25 of 30 Page ID #:372



 1
 2                2.      Defendants’ Motion to Dismiss Plaintiff’s Fifth Claim for
 3                Relief is Improper Because It Violates the Local Rules and This
 4                Court’s Standing Order
 5          Defendant contends that Plaintiff’s fifth claim for relief for negligent
 6   interference with prospective economic relations also fails because “Plaintiff does
 7   not aver any independently wrongful conduct by Defendants.” See Dkt. 16, 17:6-7.
 8   As explained above, Plaintiff does indeed adequately aver such wrongful conduct
 9   by Defendants.
10          In addition, Defendant argues that a claim for negligent interference requires
11   an additional element of a legal duty of care owed to Plaintiff by Defendants.
12   However, Defendants’ motion to dismiss on this ground is improper because it
13   violates Local Rules. At no point in Defendants’ meet and confer letter nor during
14   either of the conferences of the parties’ respective counsel did Defendants’ counsel
15   mention this as a ground for bringing this motion. See LAP Decl., ¶ 8. As such,
16   Plaintiff’s fifth claim for relief must stand.
17                3.      Plaintiff Plausibly Alleged Each Essential Element of
18                Intentional Interference with a Contractual Relationship
19          Despite Defendants’ suggestion to the contrary, Plaintiff clearly sets forth
20   Defendants’ intentional interference with Plaintiff’s contractual relationship with
21   Shopify. Defendants misguidedly focus on the lack of a pleaded breach of Plaintiff’s
22   contract with Shopify. More accurately stated, Defendants interfered with this
23   contractual relationship through disruption. See Pacific Gas & Electric Co. v. Bear
24   Stearns & Co., 50 Cal. 3d 1118, 1129 (1990) (“Plaintiff need not allege an actual or
25   inevitable breach of contract in order to state a claim for disruption of contractual
26   relations”); see also Shamblin v. Berge (1985) 166 Cal.App.3d 118, 212 Cal. Rptr.
27   313.
28          As plead by Plaintiff, “repeated claims of infringement, regardless of merit,
                                                    18

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 26 of 30 Page ID #:373



 1   can have a detrimental effect on Plaintiff’s ability to offer products in [the Shopify]
 2   marketplace” and therefore, “Defendants have disrupted Cove’s online business and
 3   damaged its business relationship with online distributors.” See Dkt. 1, e.g., ¶¶ 2, 20,
 4   24, 26-28, 39, 44-48, 51-55, 58-61. Plaintiff further explains that its relationship with
 5   Shopify was harmed “by way of its present inability to offer for sale and sell the
 6   Accused Products via Shopify.” See id., ¶ 27. Moreover, due to Defendants’ repeated
 7   claims of infringement, though ill-founded, Plaintiff’s storefront has since been
 8   removed entirely from Shopify. See LAP Decl., ¶ 6. The California Supreme Court
 9   has acknowledged that “it may be actionable to induce a party to a contract to
10   terminate the contract according to its terms.” Pacific Gas & Electric Co., 50 Cal.
11   3d at 1127. It is the contractual relationship, not any term of the contract, which is
12   protected against outside interference. Id. As such, Plaintiff has properly and
13   plausibly plead each essential element of its fifth claim for relief.
14                4.      Plaintiff Plausibly Alleged Each Essential Element of Unfair
15                Competition Under Cal. Bus. & Prof. Code § 17200
16         Finally, Defendants argue Plaintiff’s sixth claim for relief fails because the
17   Complaint fails to satisfy the criteria for unfair competition pursuant to Cal. Bus. &
18   Prof. Code § 17200. However, the scope of California’s unfair competition law is
19   broad and permits violations of other laws to be treated as independently actionable
20   unfair competition. Cel-Tech Communications, Inc. v. Los Angeles Cellular
21   Telephone Co.,, 20 Cal. 4th 163, 180, 83 Cal. Rptr. 2d 548, 973 P.2d 527 (1999).
22   Moreover, unfair competition sweeps within its scope acts and practices “not
23   specifically proscribed by some other law.” Id. As Defendants aptly point out, to
24   prevail, Plaintiff “must establish that the practice is either unlawful (i.e. is forbidden
25   by law), unfair (i.e. harm to victim outweighs any benefit) or fraudulent (i.e., is likely
26   to deceive members of the public).” Albillo v. Intermodal Container Services, Inc.,
27   114 Cal. App. 4th 190, 206, 8 Cal. Rptr. 3d 350 (2003). Indeed, “a practice is
28   prohibited as ‘unfair’ or ‘deceptive’ even if not ‘unlawful.’” Podolsky v. First
                                                    19

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 27 of 30 Page ID #:374



 1   Healthcare Corp., 50 Cal. App. 4th 632, 647, 58 Cal. Rptr. 2d 89 (1996) (citation
 2   omitted).
 3         Plaintiff plausibly alleges Defendants filed fraudulent takedown notices in
 4   order to disrupt Plaintiff’s business. See, e.g., Dkt. 1, ¶¶ 2, 39. Because Plaintiff has
 5   merely used a common phrase in an ornamental manner, like many third parties,
 6   Plaintiff has done nothing in violation of Defendants’ purported trademark rights.
 7   See id., ¶ 22. Plaintiff further alleges that Defendants failed to engage in meaningful
 8   settlement discussions after sending a cease-and-desist email to Plaintiff, to which
 9   Plaintiff promptly responded. See id., ¶¶ 25-26. Instead, Defendants achieved their
10   objective of removing Plaintiff’s products from Shopify and disrupting Plaintiff’s
11   business and thereby Defendants competed unfairly. Defendants have thereby
12   maliciously disrupted Plaintiff’s business in a deceptive and anticompetitive fashion.
13   See id., ¶ 28. Moreover, Plaintiff has plausibly alleged the same.
14         E.       Defendants Failed to Properly Meet and Confer Regarding its
15   Argument that Plaintiff’s Tortious Interference Claims are Preempted Under
16   the DMCA
17         Defendants make a final, throw-away argument that Plaintiff is improperly
18   seeking a remedy through state law and that the DMCA preempts such claims for
19   relief. See Dkt. 16, 20:1-2. This argument is improper because it violates this Court’s
20   local rules and standing order. See L.R. 7-3; Dkt. 10, § 8(b). Specifically, Defendants
21   never conferred with Defendants with Plaintiff to discuss this ground for seeking
22   dismissal of Plaintiff’s third through sixth claims for relief. See LAP Decl., ¶ 8.
23   While the parties did engage in two meet and confer phone calls, at no point did
24   Defendants’ counsel mention this additional ground for dismissal. See id., ¶¶ 7-8.
25   For this reason alone, Defendants’ motion to dismiss these claims should be denied.
26         Even if Defendants’ motion to dismiss these claims based on the DMCA was
27   properly brought, which it was not, Defendants’ challenge of these claims is
28   erroneous. The DMCA applies exclusively to copyright and therefore, is wholly
                                                      20

                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 28 of 30 Page ID #:375



 1   inapplicable to takedown notices grounded in trademark. See 17 U.S.C. § 512(f); see
 2   also Laws v. Sony Music Entm’t, Inc., 448 F.3d 1134, 1137-38 (9th Cir. 2006)
 3   (quoting Downing v. Abercrombie & Fitch, 265 F.3d 994, 1003 (9th Cir. 2001)
 4   (explaining that the first steps of a two-part test for state law preemption by the
 5   Copyright Act involves “whether the ‘subject matter’ of the state law claims falls
 6   within the subject matter of copyright’). As clearly alleged by Plaintiff in the
 7   Complaint, Defendants’ takedown notices involve claims for both copyright and
 8   trademark infringement. See Dkt. 1, ¶¶ 24-28. Accordingly, Defendants’ argument
 9   in this regard misses the mark and Plaintiff’s third through sixth claims for relief
10   against Defendants must stand.
11   V.    AT A MINIMUM, THE COURT SHOULD GRANT PLAINTIFF
12   LEAVE TO AMEND
13         In the event the Court grants this motion or any portion thereof, Defendants
14   maintain no leave to amend should be granted. See Dkt. 16, 20:22-25, 21:1-10. Rule
15   15(a)(2) has liberal standards regarding the Court’s discretion to grant leave to
16   amend. See also Foman v. Davis, 371 U.S. 178, 182 (1962). Rule 15(a) provides that
17   “[t]he court should freely grant leave [to amend] when justice so requires,” and this
18   policy is to be applied with “extreme liberality.” C.f. Ex rel. Farnan v. Capistrano
19   Unified Sch. Dist., 654 F.3d 975, 985 (9th Cir. 2011); see also Dkt. 10, § 9(a) (citing
20   Chang v. Chen, 80 F.3d 1293, 1296 (9th Cir. 2011) (where a motion to dismiss is
21   granted, a district court should provide leave to amend unless it is clear that the
22   complaint could not be saved by any amendment). Therefore, Plaintiff respectfully
23   submits that should this Court find the pleadings inadequate, Plaintiff should be
24   granted leave to amend the Complaint to satisfy the plausibility standard.
25   VI.   CONCLUSION
26         For the foregoing reasons, Plaintiff’s Complaint adequately states a claim
27   against Defendants for which relief can, and should, be granted. Accordingly,
28   Defendants’ motion to dismiss and/or strike should be denied. In the event the Court
                                                    21

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 29 of 30 Page ID #:376



 1   does not believe Plaintiff plausibly averred its claims, Plaintiff respectfully requests
 2   leave to amend its Complaint.
 3

 4         RESPECTFULLY SUBMITTED this 28th day of May, 2021.
 5
 6                                                       OMNI LEGAL GROUP
 7
 8                                                       /Omid E. Khalifeh/
 9                                                       Omid E. Khalifeh
                                                         Ariana Santoro
10                                                       Lara A. Petersen
11                                                       Attorneys for Plaintiff,
                                                         Cove USA LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    22

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
Case 8:20-cv-02314-JLS-KES Document 33 Filed 05/28/21 Page 30 of 30 Page ID #:377



 1                               CERTIFICATE OF SERVICE
 2
 3   I am over eighteen (18) years of age, employed in the County of Los Angeles, and
 4   not a party to this action. My business address is 2029 Century Park E, Suite 400,
 5   Los Angeles, CA 90067. I hereby certify that on the date listed below, I served the
 6   following documents:
 7
 8
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     AND/OR STRIKE COMPLAINT
 9
10
     by delivering the document to:
11
12   Michaela Battista Sozio
13   Tressler, LLP
     6100 Center Drive, Suite 1175
14   Los Angeles, CA 90045
15   msozio@tresslerllp.com

16
     [ ]   BY MAIL: by placing the document listed above in a sealed envelope and
17
     depositing the sealed envelope with the United States Postal Service with the postage
18
     fully prepaid.
19
     [X]   BY ELECTRONIC MAIL: by transmitting via electronic mail the document
20
     listed above to the address listed above on this date pursuant to Fed. R. Civ. P.
21
     5(b)(2)(e) and L.R. 5-3.2.
22
23
     I declare, under penalty of perjury under the laws of the State of California, that the
24
     foregoing is true and correct. Executed on May 28, 2021 at Los Angeles, California.
25
26
27                                                       /Omid E. Khalifeh/
28                                                       Omid E. Khalifeh


              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS AND/OR STRIKE COMPLAINT
